     Case 2:18-cv-03252-WBS-JDP Document 27 Filed 02/03/21 Page 1 of 2


     ADANTÉ D. POINTER, SBN 236229
 1
     POINTER & BUELNA, LLP
 2   1901 Harrison Street, Suite 1140
     Oakland, California 94621
 3   TEL: (510) 929-5400
 4   apointer@lawyersftp.com

 5   JOHN L. BURRIS, SBN 69888
     LAW OFFICES OF JOHN L. BURRIS
 6   7677 Oakport Street, Suite 1120
     Oakland, California 94621
 7
     TEL: (510) 8396-5200
 8   John.burris@johnburrislaw.com

 9   Attorneys for Plaintiff DAVISHA MITCHELL
10
11
                                  UNITED STATES DISTRICT COURT
12
13                               EASTERN DISTRICT OF CALIFORNIA

14
     DAVISHA MITCHELL, an individual,             CASE NO. 2:18-CV-03252-WBS-EFB
15
                   Plaintiff,                     STIPULATED DISMISSAL WITH
16                                                PREJUDICE (FRCP 41(a)(1))
17   v.

18   COUNTY OF SACRAMENTO, a                      Complaint Filed: 12/20/18
     municipal corporation; DEPUTY
19   ALLISON DANIELE, individually and
20   in her official capacity as Deputy Sheriff
     for the COUNTY OF SACRAMENTO;
21   DEPUTY KIMBERLY HUTCHINSON,
     individually and in her capacity as
22
     Deputy Sheriff for the COUNTY OF
23   SACRAMENTO; DEPUTY
     RAYMOND MOORE, individually and
24   in his official capacity as Deputy Sheriff
     for the COUNTY OF SACRAMENTO
25
     and DOES 1-50,
26
                 Defendants.
27   ___________________________________/
28

                                                 1
                   STIPULATION & ORDER TO DISMISS ENTIRE ACTION WITH PREJUDICE
     Case 2:18-cv-03252-WBS-JDP Document 27 Filed 02/03/21 Page 2 of 2


 1          It is hereby stipulated, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure,
 2   by and between Plaintiff DAVISHA MITCHELL and Defendants COUNTY OF SACRAMENTO
 3   ALLISON DANIELE, KIMBERLY HUTCHINSON and RAYMOND MOORE, by and through
 4   their attorney JOHN WHITEFLEET that this entire action is dismissed with prejudice forthwith.
 5
     Each party will bear their own costs and attorney’s fees.
 6
 7
                                                   Respectfully submitted,
 8
 9                                                 POINTER & BUELNA, LLP

10   Dated: February 3, 2021
                                                  By /s/ Adanté D. Pointer
11                                                       ADANTÉ D. POINTER
12                                                       Attorney for Plaintiff

13
     Dated: February 3, 2021                      PORTER SCOTT
14                                                A PROFESSIONAL CORPORATION

15                                                By /s/ John R. Whitefleet_________________
16                                                        JOHN R. WHITEFLEET
                                                          Attorney for Defendants
17
18   IT IS SO ORDERED.
19
20
21   Dated: February 3, 2021
22
23
24
25
26
27
28

                                                  2
                    STIPULATION & ORDER TO DISMISS ENTIRE ACTION WITH PREJUDICE
